DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 11-17, and the species of a) a mixture of glycosaminoglycans including dermatan sulfate, chondroitin sulfate, heparan sulfate, and less than 5 wt. % other glycosaminoglycans, based on the total weight of the mixture of glycosaminoglycans, b) the composition is in the form of an aqueous solution, and c) the mode of administration is topical,  in the reply filed on 10/28/2022 is acknowledged.
Claims 6, 8, 9 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11-13 recites the limitation “composition according to claim 10…”.  There is insufficient antecedent basis for this limitation in the claim as claim 10 recites a mixture of GAGs, not a composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7 and 10-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2815253 and JP2006143671.  All references are cited on the 4/9/2021 IDS.
FR’253 discloses a cosmetic or dermatological composition intended to combat the effects of skin aging and/or dryness (Pg. 1). The composition is taught to comprise a combination of at least one glycosaminoglycan, with at least one polyol, and at least one alpha or beta hydroxylated acid, in a physiologically acceptable medium (Pg. 3). 
FR’253 teaches that suitable glycosaminoglycans for use include dermatan sulfate, hyaluronic acid, chondroitin sulfate, heparan sulfate, keratan sulfate and heparin (Pg. 4 and FR’253 – claim 2).
Regarding claim 7: FR’253 teaches that the physiologically acceptable medium is generally water or a mixture of water and at least one organic solvent for topical application.  The composition can further comprise anionic, amphoteric, zwitterionic or nonionic surfactants, oils, preserving agents or other adjuvants commonly used in cosmetics or dermatology. (Pg. 7).  FR’253 teaches the cosmetic to be in the form of creams, liquid, etc. (Pg. 9).
Example 2 teaches a moisturizing cream comprising dicaprylyl carbonate water, preservative, 0.7% hyaluronic acid (glycosaminoglycan), steareth-21 (nonionic emulsifier).
While Example 2 teaches the use specifically of hyaluronic acid, FR’253 specifically teaches that dermatan sulfate, chondroitin sulfate, heparan sulfate, keratan sulfate and heparin can also be used, thus the use of dermatan sulfate or chondroitin sulfate in place of the hyaluronic acid is prima facie obvious.
Regarding claim 3: FR’253 teaches a cosmetic composition comprising glycosaminoglycans.
Regarding claim 4: While Example 2 teaches the use of 0.2% of a  glycosaminoglycan, Example 1 teaches the use of 2% of a glycosaminoglycans, and FR’253 teaches that the 
glycosaminoglycans are preferably used in amounts ranging from 0.1-20 wt.% (FR’253 – claim 8).
	While FR’253 teaches that dermatan sulfate and chondroitin sulfate are both suitable glycosaminoglycans for use, FR’253 does not teach the use of a mixture of glycosaminoglycans comprising 20-90% of dermatan sulfate and 10-80% chondroitin sulfate.
	JP’671 discloses an oral skin aging prevention and ameliorating agent which prevents and improves wrinkles, sagging and dullness (Pg. 1).  JP’671 teaches that two or more mucopolysaccharides selected from dermatan sulfate, hyaluronic acid, chondroitin sulfate, keratan sulfate, hevalan sulfate and heparin can be used (Pg. 1) or two or more kids such as dermatan sulfate, chondroitin sulfate and hyaluronic acid [0020].
	In view of the teachings of FR’253 and JP’671 a person of skill before the effective filing date of the claimed invention would have been motivated to use a mixture comprising just dermatan sulfate and chondroitin sulfate (selected from a finite number of options and therefore the dermatan sulfate and chondroitin make up 100% of the GAGs and is free of hyaluronic acid, reading on instant claims 2, 10 and 13)  as FR’253 teaches that at least one glycosaminoglycan can be used and FR’253 and JP’671 both teach dermatan sulfate and chondroitin sulfate to be suitable glycosaminoglycans for use, furthermore, JP’671 teaches dermatan sulfate and chondroitin sulfate to be preferred for use and its prima facie obvious to combine two functionally equivalent composition in order to create a third composition for the same purpose.
The Examiner would like to note that while claim 10 recites lower than 5wt% heparin , “lower than 5wt%” can be reasonably interpreted to be 0%, a composition comprising only dermatan sulfate and chondroitin sulfate as elected will be deemed to read on the claim.
Regarding claims 1-2, 10, 11 and 13: Regarding the use of a mixture having 20-90% of dermatan sulfate and 10-80% chondroitin sulfate and a weight ratio of dermatan sulfate and chondroitin sulfate of 50/50 to 90/10 or 75/25,  JP’671 discloses the use of amounts of 0.05-.2 parts by mass dermatan sulfate and 0.1-0.5 parts by mass chondroitin sulfate.  In view of these teachings one of skill in the art would recognize that both compounds can be used in the same concentration ranges, therefore, even though JP’671 teaches oral formulations it’s within the purview of a skilled artisan to use dermatan sulfate and chondroitin sulfate in a weight ratio of 1:1 (50% each) as this is supported by the teachings of the reference, absent evidence of criticality, and both JP’671 and FR’253 teach compositions for skin aging.
Regarding claim 11: Regarding the use of a mixture having 20-90% of dermatan sulfate and 10-80% chondroitin sulfate and a weight ratio of dermatan sulfate and chondroitin sulfate of 75/25 to 90/10,  it is noted that JP’671 teaches that the compositions comprise 0.0003-10 parts by mass dermatan sulfate and 0.0006-33 parts by mass chondroitin sulfate, which provide a ratio that overlaps with the instant claims.  In view of these teachings one of skill in the art would recognize that both compounds can be used in the same concentration ranges, which overlap in ratio, therefore, even though JP’671 teaches oral formulations it’s within the purview of a skilled artisan to use dermatan sulfate and chondroitin sulfate in the taught weight ratios as this is supported by the teachings of the reference and both JP’671 and FR’253 teach compositions for skin aging.
Regarding claims 5 and 12: JP’671 teaches that mixtures of two or more mucopolysaccharides selected from dermatan sulfate, hyaluronic acid, chondroitin sulfate, keratan sulfate, hevalan sulfate and heparin can be used (Pg. 1), therefore, in addition to the mixture of chondroitin sulfate and dermatan sulfate it would have been prima facie obvious to use a third  mucopolysaccharides such as keratan sulfate yielding more than expected from such an arrangement.  JP’671 teaches that when 3 mucopolysaccharides are used, the chondroitin sulfate and dermatan sulfate make up 54.5-81% of the GAGs present in the mixture, which overlaps with the claimed “at least 40%” of the total GAGs being chondroitin sulfate and dermatan sulfate as recited by instant claim 10 and as discussed above, JP’671 teaches chondroitin sulfate and dermatan sulfate to be used in a weight ratio that overlaps with the claimed 50/50 to 90/10 and 75/25 to 90/10.

Claims 1-5, 7 and 10-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2815253 and JP2006143671, as applied to claims 1-58, 7 and 10-13 above, and further in view of Simon (US 5,939,084).
As discussed above, the prior art makes obvious the limitations of claims 1-5, 7 and 10-13, however, the prior art does not teach the composition to be in the form of an aqueous solution as elected.
As discussed above, FR’253 teaches that suitable forms include gels, creams, liquids, etc.
Simon teaches dermatological/cosmetic compositions for treating skin (Abs).  These compositions can be formulated aqueous solutions, gels, creams, etc. for topical application to skin (Simon – claims 15 and 17).  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of FR’253 and formulate the composition as an aqueous solution as its prima facie obvious to combine prior art elements according to known methods to yield predictable results.  One of skill in the art would have a reasonable expectation of success as both Simon and FR’253 teaches cosmetic composition for topical application to skin and Simon teaches that aqueous solution is a suitable form for these types of compositions.
Conclusion
	No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613